Citation Nr: 0639336	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-08 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death. 
 
2.  Entitlement to service connection for excision of lipoma, 
right deltoid, and open comedones, seborrheic keratoses and 
seborrheic dermatitis of the glans penis as a result of 
herbicide exposure for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 through July 
1970.  The veteran died in January 1998 and the appellant is 
the legal custodian of his surviving daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In July 2003 the Board deferred the issue of accrued benefits 
due to what was deemed the outstanding issue of entitlement 
to the apportioned share of the veteran's disability benefits 
beyond November 1997, which was stated to be inextricably 
intertwined with the accrued benefits issue.  Upon further 
review, the March 2002 VA letter to the appellant clarified 
that apportionment continued until the veteran's death in 
January 1998.  Thus, apportionment is not an issue that need 
be adjudicated, and the accrued benefits issue is addressed 
in the decision below.

The veteran's representative, in June 2006, submitted a 
statement suggesting that a remand under Stegall v. West, 11 
Vet. App. 268 (1998), is required for the accrued benefits 
issue, because a Supplemental Statement of the Case (SSOC) 
was not issued.  The representative maintained that the SSOC 
was required by the Board's July 2003 remand.  The issue of 
accrued benefits was deferred and therefore not part of the 
Board's remand order.  No additional evidence has been added 
to the claims folder on this issue, so an SSOC was 
unnecessary and the issue is decided below.


FINDINGS OF FACT

1.  The veteran died in January 1998 at age 53; the cause of 
his death was identified as gastric carcinoma; and at the 
time of death the veteran was service connected for PTSD, 
chronic prostatitis, and left varicocelectomy.

2.  There is no medical evidence showing a connection between 
the veteran's gastric carcinoma and his PTSD, chronic 
prostatitis, left varicocelectomy, or any medications taken 
for these service-connected disabilities.

3.  The veteran's excision of lipoma, right deltoid, and open 
comedones, seborrheic keratoses and seborrheic dermatitis of 
the glans penis did not manifest during service, nor was it 
shown to have been caused by in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2005); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The veteran's excision of lipoma, right deltoid, and open 
comedones, seborrheic keratoses and seborrheic dermatitis of 
the glans penis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5121 (West 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, acting on behalf of the veteran's surviving 
daughter, is seeking Dependency and Indemnity Compensation 
(DIC) through claims to establish service connection for the 
cause of the veteran's death, and for accrued benefits.  

Cause of Death
To establish service connection for the cause of a veteran's 
death, the evidence must either show that the veteran's death 
was due to a service-connected disability, or that the fatal 
disorder or disease was incurred in, or aggravated by, 
service, or, in some instances, was manifest to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  

The veteran died in January 1998 at the age of 53.  The death 
certificate indicates that his one and only cause of death 
was gastric carcinoma.  The January 1998 discharge summary 
following his death shows a discharge diagnosis of gastric 
adenocarcinoma with metastases.  The appellant contends that 
this ultimately fatal condition was secondary to the 
veteran's service-connected disabilities and the medications 
taken for them.

At the time of his death, the veteran was service connected 
for PTSD, chronic prostatitis, and left varicocelectomy.  A 
December 1997 treatment record shows that one month prior to 
his death, the veteran was taking Percocet, Dilantin, 
Aspirin, and Pepcid.  The record is devoid of medical 
evidence connecting the veteran's death to his service-
connected disabilities or his medications.  
The veteran's treatment records both during and after service 
have been reviewed.  The first suggestion that there is a 
connection between the veteran's cause of death and his 
service is in the appellant's statements surrounding her 
claim and during testimony.  At her September 1998 RO 
hearing, the veteran and her representative allege that the 
veteran's death was secondary to herbicide exposure in 
service.  At her December 2001 Board hearing, she clarified 
that the accrued benefits claim, discussed below, is in 
relation to the herbicide exposure.  When discussing the 
cause of death claim at the hearing, the appellant stated 
that with six months to live, the veteran was prescribed 
several medications and that he did not want to take them.  
When asked whether she or the veteran believed that any 
medications taken caused his gastric cancer, she stated that 
the veteran's primary concern was his prostate and treatment 
for it.  While the appellant's beliefs as to the veteran's 
cause of death are discussed, a suggestion by either the 
appellant or her representative that the veteran's death was 
caused by his service or service-connected disabilities or 
medications taken is not sufficient medical evidence of a 
connection. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Competent 
medical evidence of a nexus is required for service 
connection.

The veteran's service medical records were reviewed and are 
negative as to any manifestation of signs or symptoms of 
gastric cancer.  The record is devoid of evidence of medical 
treatment for more than twenty years following service.  In 
1997, the veteran began treatment for what was thought 
originally to be an ulcer, but turned out to be gastric 
cancer.  A handwritten treatment note of September 1997 notes 
that the veteran is "newly diagnosed metastatic gastric" 
cancer.  The claims folder contains VA treatment records for 
this condition from September 1997 through his death in 
January 1998.  At no time does a medical doctor treating the 
veteran suggest that his gastric cancer is due to any 
incident of active service, or due to any medications.

A November 1997 report of contact written by an employee at 
the RO documents a conversation with Dr. Mays.  The note 
relates that the VA physician stated that the veteran's 
cancer was not due to the veteran' prostate condition, but 
was due to in-service herbicide exposure, despite gastric 
cancer not being a condition due presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  Following the 
Board's July 2003 remand, clarification was obtained from Dr. 
May.  In an October 2004 statement, Dr. May states that he 
does not recall making any such statement. 

In April 2005, VA afforded the appellant a medical opinion 
regarding the veteran's cause of death.  The examiner stated 
that gastric cancer is not caused by herbicide exposure, 
rather it is caused by smoking and alcohol.  The examiner 
went on to state that "there is no correlation (in 
literature/textbooks) between PTSD, prostatitis or left 
varicocelectomy and gastric cancer."  The examiner concluded 
by stating that it is less likely than not that the veteran's 
gastric cancer was caused by a service connected disability, 
or by herbicide exposure.

The Board also obtained a September 2006 expert medical 
opinion.  The opinion came from the Chief Medical Doctor of 
Hematology and Oncology at the Philadelphia VA Medical Center 
and a Professor of Medicine at the University of 
Pennsylvania.  The doctor reviewed the records and confirmed 
the veteran's cause of death as gastric adenocarcinoma, 
metastatic.  He stated that it "can be stated within a 
reasonable degree of medical certainty" that the veteran's 
cause of death was not related to, caused by, or worsened by 
his service or exposures during service, and that his 
medications were "in no way related."  The doctor clarified 
that the causes of gastric cancer can be atrophic gastritis 
(atrophy of the stomach lining), various foods, salt, smoking 
and alcohol.

In summary, there is no competent medical evidence to suggest 
that the veteran's gastric cancer was in any way related to 
active service, service connected disabilities, or 
medications.  Unfortunately, no medical evidence in the 
record helps corroborate the appellant's opinion as to the 
veteran's cause of death.  Gastric cancer was the veteran's 
cause of death and a review of the entire claims file finds 
no competent medical evidence showing either that the 
veteran's service-connected disabilities caused or furthered 
his cancer, or that any signs of gastric cancer were incurred 
in service.  See 38 C.F.R. § 3.303.  Thus, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt rule is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Accrued Benefits
Upon the death of a veteran, his lawful surviving child may 
be paid periodic monetary benefits to which he was entitled 
at the time of death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  These are deemed accrued benefits.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.

The appellant filed her claim in February 1998, one month 
following the veteran's January 1998 death.  This satisfied 
the requirement of 38 U.S.C.A. § 5121(c) that an application 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  

The present accrued benefits claim is with regard to the 
veteran's service connection claim for excision of lipoma, 
right deltoid, and open comedones, seborrheic keratoses and 
seborrheic dermatitis of the glans penis.  The veteran 
claimed that this condition was secondary to Agent Orange 
exposure during his combat service in Vietnam.  The 
preponderance of the evidence is against the claim, because 
his condition cannot be presumed to have been incurred in 
service, and there is no competent medical evidence in the 
record to show that the disease was incurred in service.

Presumptive Service Connection
Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, 
certain disorders associated with in service herbicide agent 
exposure may be presumed service connected. The veteran 
served in the Republic of Vietnam during the period between 
January 1969 and January 1970, so, under 38 C.F.R. § 
3.307(a)(6)(iii), he is presumed to have been exposed to an 
herbicide agent. There is no affirmative evidence on the 
record to rebut that presumption.

Various diseases are enumerated diseases for presumptive 
service connection under 38 C.F.R. § 3.307(a)(6)(ii), if the 
disorder became manifest to a degree of 10 percent at any 
time after service.  These diseases include, among other 
things chloracne, multiple myeloma, non-Hodgkin's lymphoma, 
and soft-tissue sarcoma.  

The first medical evidence showing the veteran's skin 
condition was the August 1992 VA examination report.  At this 
time, the veteran reported dermatologic problems and the 
examiner noted open comedones, seborrheic keratoses and 
seborrheic dermatitis of the glans penis.  The veteran also 
reported having fatty tumors removed from his shoulder and 
forehead; however, no evidence is on the record regarding the 
tumors.  

Under 38 U.S.C.A. §38 C.F.R. § 3.1000(a), when determining 
entitlement to accrued benefits, the Board is limited to the 
evidence in the file at the date of death.  The record does 
not show diagnosis or treatment of a skin disease between the 
time of that initial diagnosis and the veteran's January 1998 
death, and at no time does the record show diagnosis of a 
disease enumerated in 38 C.F.R. §§ 3.307 and 3.309.  Because 
the Secretary has not determined that a presumption of 
service connection for excision of lipoma, right deltoid, and 
open comedones, seborrheic keratoses and seborrheic 
dermatitis of the glans penis is warranted for Agent Orange 
exposed veterans, such a presumption does not apply here and 
service connection is denied on this basis.  38 C.F.R. § 
3.307, 3.309(e).

Direct Service Connection
When a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established via direct service connection. See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 
12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  As noted, when determining entitlement to 
accrued benefits, the Board is limited to the evidence in the 
file at the date of death.  

The first element for service connection with regard to the 
veteran's claim filed in April 1992 is met with the August 
1992 VA examination report discussed above.  At that time, 
the VA examiner diagnosed multiple, chronic, minor 
dermatologic problems, including open comedones, seborrheic 
keratoses and seborrheic dermatitis of the glans penis.  For 
the purposes of this discussion, the first element is met.

The second element for service connection, medical evidence 
of an in-service incurrence of a disease, is not met.  The 
service medical records show no treatment or diagnosis of any 
skin disorder in-service.  It is not until the August 1992 VA 
examination that the claimed skin disorders are diagnosed, or 
the removal of fatty tumors was reported.  This was more than 
twenty years post service.  There is no evidence to suggest 
that the veteran's dermatologic problems manifested during 
active service. In the absence of competent evidence relating 
the veteran's dermatologic problems to an established event, 
injury, or disease during active service, entitlement to 
service connection is not warranted.

The file contains statements from the veteran indicating his 
belief that his rashes and skin problems are related to his 
service in Vietnam.  His statements are not competent 
evidence to establish any such relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he was not competent to make a determination 
that his skin problems first shown in 1992 are related to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

Because neither presumptive, nor direct service connection 
can be established based upon the evidence of record at the 
time of the veteran's death, the appellant's claim for 
accrued benefits must be denied.

Duties to Notify and Assist
When a complete or substantially complete application for 
benefits is filed, VA must notify the appellant of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the appellant is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the appellant's behalf.  VA must also ask the appellant to 
submit to VA any pertinent evidence in his or her possession.  
38 C.F.R. § 3.159(b)(1) (2005).

September 2001 and July 2004 VA letters gave the appellant 
adequate notice.  She was notified of the evidence necessary 
to establish entitlement to service connection for cause of 
death, although she was not provided adequate notice of the 
evidence necessary for accrued benefits.  The absence of 
notice of the evidence required for accrued benefits is 
harmless error, because the evidence necessary to prove this 
appellant's claim is equivalent to that necessary to prove 
service connection for the cause of the veteran's death, and 
she was notified of the necessity of that evidence.  VA's 
letters also notified the appellant of what she was expected 
to provide and what VA would obtain on her behalf, and asked 
her to provide VA with any evidence she may have pertaining 
to this appeal.  Thus, the September 2001 and July 2004 
letters satisfied VA's duty to notify.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The appellant was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claims 
folder contains the veteran's and appellant's statements, the 
veteran's service medical records, and the veteran's VA 
outpatient treatment records.  The appellant was afforded an 
RO hearing in September 1998 and a Board hearing in December 
2001.  Both hearing transcripts are of record.  

Accrued benefits can only be awarded on the basis of the 
evidence in the file at the veteran's date of death.  See 38 
C.F.R. § 3.1000(a) (2005).  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the veteran's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4) (2005).  The 
appellant has not identified additional evidence that was in 
VA's possession before the date of death that needs to be 
associated with the claims folder.  As such, VA met its duty 
to assist.

In light of the denial of the appellant's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the appellant in adjudicating 
this appeal.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to service connection for excision of lipoma, 
right deltoid, and open comedones, seborrheic keratoses and 
seborrheic dermatitis of the glans penis as a result of 
herbicide exposure, for accrued benefits purposes, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


